Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1944

                              UNITED STATES,
                                 Appellee,

                                      v.

                        DAVID SANCHEZ-BADILLO,
                         Defendant, Appellant.
                         _____________________

No. 03-1945

                              UNITED STATES,
                                 Appellee,

                                      v.

                 FRANCISCO TOMAS MURIEL-CASTILLO,
                       Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
         [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before
                       Lynch, Lipez and Howard,
                           Circuit Judges.


     Jose R. Franco on brief for appellants.
     H.S. Garcia, United States Attorney, Sonia I. Torres-Pabon,
Assistant United States Attorney, and Nelson Perez-Sosa, Assistant
United States Attorney, on brief for appellee.



                            December 2, 2003
     Per Curiam. After carefully considering the briefs and record

in these consolidated appeals, we affirm the pre-trial detention

orders for substantially the reasons stated by the district court.

         Our review is independent, tempered by a degree of deference

to the determination below. United States v. Tortora, 922 F.2d 880

(1st Cir. 1990).        The appellants essentially argue that since the

government's case rested upon hearsay, it failed to prove the need

for detention by a preponderance of the evidence.                        However, the

rules    of   admissibility      for    criminal      trials   do    not    apply    to

detention hearings. 18 U.S.C. § 3142(f); United States v. Acevedo-

Ramos,    755    F.2d   203   (1st   Cir.    1985).     More   importantly,         the

appellants'       indictments        sufficed    to     trigger      a     rebuttable

presumption in favor of detention. 18 U.S.C. § 3142(e); United

States v. Vargas, 804 F.2d 157 (1st Cir. 1986).                     As the district

court ruled, the appellants failed to satisfy their burden of

production by presenting some evidence that they do not endanger

the community.      Finally, even if they had discharged their burden,

the weight of the incriminating evidence is just one factor in the

analysis.       18 U.S.C. § 3142(g); United States v. Palmer-Contreras,

835 F.2d 15 (1st Cir. 1987).                The appellants are charged with

serious crimes involving large amounts of drugs, and the record

shows that they have the contacts and resources to flee.

     Affirmed.       Loc. R. 27(c).